7 F.3d 223
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven Wayne GOODMAN, Petitioner-Appellant,v.COMMONWEALTH OF VIRGINIA, Respondent-Appellee.
No. 93-6332.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 30, 1993.Decided:  September 17, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-93-8-MC)
Steven Wayne Goodman, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order that denied his "Petition for Removal of State Actions."  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Goodman v. Commonwealth of Virginia, No. CA-93-8-MC (E.D. Va.  Mar. 30, 1993).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Goodman's motion for appointment of counsel.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984)